              Case 16-12051-LSS         Doc 1171        Filed 06/11/19    Page 1 of 8



                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

In re:                                            Chapter 7

DA LIQUIDATING CORP., f/k/a                       Case No. 16-12051 (LSS)
DELIVERY AGENT, INC., et al.,

                     Debtors.

George L. Miller, solely in his capacity as the
Chapter 7 Trustee of DA Liquidating Corp.,
f/k/a Delivery Agent, Inc., et al.,
                                                      Adv. Pro. Nos. Listed on Exhibit A
                       Plaintiff,
                v.

Defendants Listed on Exhibit A,                   Hrg. Date: August 15, 2019 at 10:00 A.M. ET
                                                  Obj. Deadline: June 25, 2019 at 4:00 P.M. ET

                       Defendants.

           FIFTH MOTION OF THE CHAPTER 7 TRUSTEE FOR APPROVAL
           OF COMPROMISE AND SETTLEMENT OF PREFERENCE CLAIMS
               PURSUANT TO RULE 9019 OF THE FEDERAL RULES OF
                         BANKRUPTCY PROCEDURE

         George L. Miller, solely in his capacity as the duly appointed, qualified and serving

Chapter 7 Trustee (the “Chapter 7 Trustee”) for DA Liquidating Corp., f/k/a Delivery Agent, Inc.

(the “Debtors”) hereby submits this fifth motion (the “Motion”) pursuant to Rule 9019(a) of the

Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) for approval of a compromise

and settlement between the Chapter 7 Trustee and the parties identified on/in Exhibit A hereto

(the “Settling Parties”) on the terms and conditions set forth in the settlement agreements (the

“Settlement Agreements”) annexed hereto as Exhibit A.              A proposed form of order (the

“Proposed Form of Order”) granting the relief requested is annexed hereto as Exhibit B. In

support of the Motion, the Chapter 7 Trustee respectfully represents as follows:




                                                  3
              Case 16-12051-LSS        Doc 1171     Filed 06/11/19     Page 2 of 8



                         I.   Jurisdiction, Venue and Predicates for Relief

        1.      The United States Bankruptcy Court for the District of Delaware (the

“Bankruptcy Court”) has jurisdiction to consider this matter pursuant to 28 U.S.C. § 1334(b).

This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2). Venue is proper pursuant to 28

U.S.C. §§ 1408 and 1409.

        2.      The predicates for the relief requested herein are Bankruptcy Rule 9019(a) and

Section 363(b) of Title 11 of the United States Code, 11 U.S.C. §§ 101 – 1532 (as amended, the

“Bankruptcy Code”).

                                       II.    Background

        A.      General Background

        3.      On September 15, 2016 (the “Petition Date”), the Debtors filed voluntary

petitions for relief under Chapter 7 of the Bankruptcy Code in the Bankruptcy Court.

        4.      On June 8, 2017 (the “Appointment Date”), the Office of the United States

Trustee for the District of Delaware appointed George L. Miller as the Chapter 7 Trustee in the

Debtors’ bankruptcy cases (the “Bankruptcy Cases”).

        B.      The Preference Demands

        5.      The Chapter 7 Trustee and his counsel commenced an investigation of all

payments or transfers made to creditors during the ninety (90) days prior to the Petition Date for

purposes of identifying those transfers that may be avoidable under section 547 of the

Bankruptcy Code. Subsequently, the Chapter 7 Trustee (i) issued a number of demand letters to

entities who received payments during the ninety-day avoidance period and (ii) on September

12-14, 2018, initiated adversary proceedings seeking to recover avoidable transfers against

certain such entities.




                                                4
             Case 16-12051-LSS         Doc 1171     Filed 06/11/19     Page 3 of 8



       6.      Subsequent to the issuance of the demand letters and the filing of the adversary

proceedings, the Chapter 7 Trustee and the Settling Parties, following a thorough analysis of the

transfers and an evaluation of the merits of the alleged defenses (including documentation), and

after good faith, arms-length negotiations, have each agreed to settle the alleged avoidable

transfers pursuant to the terms and conditions set forth in the Settlement Agreements annexed

hereto as Exhibit A.

       7.      The Chapter 7 Trustee submits that the settlements are fair and in the best

interests of the Debtors’ estates and their creditors, and therefore seeks the Court’s approval of

the proposed settlements in accordance with the terms of the Settlement Agreements.

                             III.    Summary of Relief Requested

       8.      By this Motion, the Chapter 7 Trustee seeks entry of an order, substantially in the

form of the Proposed Form of Order, approving the compromise and settlement with the Settling

Parties on the terms and conditions set forth in the respective Settlement Agreements.

                               IV.    Basis for Relief Requested

       9.      Bankruptcy Rule 9019(a) governs the approval of compromises and settlements,

and provides as follows:

       On motion by the Trustee and after notice and a hearing, the court may approve a
       compromise or settlement. Notice shall be given to creditors, the United States
       trustee, the debtor, and indenture trustees as provided in Rule 2002 and to any
       other entity as the court may direct.

FED. R. BANKR. P. 9019(a).

       10.     The settlement of time-consuming and burdensome litigation, especially in the

bankruptcy context, is encouraged and “generally favored.” In re World Health Alternatives,

Inc., 344 B.R. 291, 296 (Bankr. D. Del. 2006); see also Matter of Penn Central Transp. Co., 596

F.2d 1102, 1113 (3d Cir. 1979) (“In administrating reorganization proceedings in an economical



                                                5
              Case 16-12051-LSS         Doc 1171      Filed 06/11/19     Page 4 of 8



and practical matter it will often be wise to arrange the settlement of claims ... .”) (internal

citation marks and quotation marks omitted).

       11.     In determining the fairness and equity of a compromise in bankruptcy, the United

States Court of Appeals for the Third Circuit (the “Third Circuit”) has stated that it is important

that the bankruptcy court “apprise[] [it]self of all facts necessary [to form] an intelligent and

objective opinion of the probabilities of ultimate success should the claim be litigated, [and]

estimate ... the complexity, expense and likely duration of such litigation ... all other factors

relevant to a full and fair assessment of the wisdom of the proposed compromise.” Matter of

Penn Central Transp. Co., 596 F.2d at 1114; see also In re Marvel Entm’t Group, Inc., 222 B.R.

243, 249 (D. Del. 1998) (describing the “ultimate inquiry to be whether the compromise is fair,

reasonable, and in interest of the estate”) (internal citations and quotation marks omitted).

       12.     The Third Circuit has enumerated four (4) factors that should be considered in

determining whether a compromise should be approved: “(1) the probability of success in

litigation; (2) the likely difficulties in collection; (3) the complexity of the litigation involved,

and the expense, inconvenience and delay necessarily attending it; and (4) the paramount interest

of the creditors.” In re Martin, 91 F.3d 389, 393 (3d Cir. 1996) (citing Protective Comm. for

Indep. Stockholders of TMT Trailer Ferry, Inc. v. Anderson, 390 U.S. 414, 424-25 (1968));

accord In re Nutraquest, Inc., 434 F.3d 639, 644 (3d Cir. 2006).

       13.     Furthermore, the decision to approve a compromise is “within the [sound]

discretion of the bankruptcy court.” In re World Health Alternatives, Inc., 344 B.R. at 296. In

making its decisions, the bankruptcy court should not substitute its judgment for that of the

debtor. The court is not to decide the numerous questions of law or fact raised by the litigation,

but rather should canvas the issues to determine “whether the settlement fall[s] below the lowest




                                                 6
              Case 16-12051-LSS         Doc 1171      Filed 06/11/19     Page 5 of 8



point in the range of reasonableness.” In re W.T. Grant Co., 699 F.2d 599, 608 (2d Cir. 1983),

cert. denied, 464 U.S. 22 (1983) (internal citations and quotations omitted); see also In re World

Health Alternatives, Inc., 344 B.R. at 296 (stating that “the court does not have to be convinced

that the settlement is the best possible compromise. Rather, the court must conclude that the

settlement is within the range of litigation possibilities”) (internal quotation marks and citations

omitted).

       14.     In passing upon the reasonableness of a proposed compromise, the Court “may

give weight to the opinions of the Trustee, the parties and their counsel in determining the

reasonableness of the proposed settlement.” In re Bell & Beckwith, 77 B.R. 606, 612 (Bankr.

N.D. Ohio), aff’d, 87 B.R. 412 (N.D. Ohio 1987); accord In re Ashford Hotels Ltd., 226 B.R.

797, 802 (Bankr. S.D.N.Y. 1998) (“Significantly, that test does not contemplate that I substitute

my judgment for the Trustee’s, but only that I test his choice for reasonableness ... . If the

Trustee chooses one of two reasonable choices, I must approve that choice, even if, all things

being equal, I would have selected the other.”) (internal citations omitted).

       15.     The Chapter 7 Trustee believes that the settlements attached as Exhibit A rise

well above the “lowest point in the range of reasonableness” in consideration of the defenses to

the Chapter 7 Trustee’s claims.      Additionally, as discussed more fully below, each of the

applicable Martin factors set forth above weighs in favor of approving the Settlement

Agreements.    The Court should therefore approve the Settlement Agreements pursuant to

Bankruptcy Rule 9019 and applicable law.

       A.      Probability of Success in Litigation

       16.     Absent the Settlement Agreements, the claims asserted against the Settling Parties

would have to be litigated with no assurances of favorable outcomes for the Debtors’ estates.

The resolution of the Chapter 7 Trustee’s claims made on the Settling Parties under the terms and


                                                 7
                  Case 16-12051-LSS             Doc 1171        Filed 06/11/19         Page 6 of 8



conditions of the Settlement Agreements are favorable outcome for the Debtors’ estates and their

creditors because the resolutions will save the Debtors’ estates from incurring expert witness and

other expenses in any attendant litigation and protect the Debtors from the risk of an unfavorable

outcome. Indeed, the Chapter 7 Trustee evaluated and considered the merits of the affirmative

defenses asserted by the Settling Parties when entering into the Settlement Agreements,

including, but not limited to ordinary course, subsequent new value and contemporaneous

exchange.

          B.       Complexity of Litigation Involved, and Expense, Inconvenience, and Delay
                   Necessarily Attending the Litigation

          17.      The Settlement Agreements satisfies the second factor in Martin analysis.1

Among other things, litigation of the claims by and between the Chapter 7 Trustee and the

Settling Parties would involve expense and delay. The Settlement Agreement avoids these

obstacles in favor of a prompt and efficient resolution of the Chapter 7 Trustee’s claims without

the need to expend further estate resources.

          C.       Paramount Interest of Creditors

          18.      Finally, entry into the Settlement Agreements serves the paramount interest of the

creditors of the Debtors’ estates. Resolution of the claims by and between the Chapter 7 Trustee

and the Settling Parties through the Settlement Agreements represents a successful outcome for

the Debtors’ creditors, infusing cash into the bankruptcy estates and obviates the need for

potentially protracted litigation and the expenses necessarily attendant to such litigation. The

fourth Martin factor is therefore satisfied and weighs heavily in favor of the Court approving the

Settlement Agreements.


1
    The Chapter 7 Trustee believes that the Settlement Agreement does not present any issues regarding the second
    Martin factor (consisting of likely difficulties in collection). Therefore, this factor weighs neither in favor nor
    against approval of the Settlement Agreement.


                                                           8
                Case 16-12051-LSS       Doc 1171     Filed 06/11/19     Page 7 of 8



          19.    Based on the foregoing, the Chapter 7 Trustee submits that approval of the

Settlement Agreements is in the best interests of the Debtors’ estates and their creditors because

it eliminates the possibility of any protracted litigation with the Settling Parties, eases the

administrative burden on the estates, and provides for a meaningful recovery for the benefit of

the Debtors’ estates and their creditors. Each of the Settlement Agreements therefore represents

a compromise between the parties that are fair, equitable and in the best interests of the Debtors’

estates and their creditors.

                                           V.     Notice

          20.    Notice of this Motion has been given to (a) each of the Settling Parties, (b) the

Office of the United States Trustee for the District of Delaware, and (c) and those parties that

have formally requested receipt of pleadings in the Debtors’ cases pursuant to Bankruptcy Rule

2002.

                                        VI.     Conclusion

          WHEREFORE, for the foregoing reasons, the Chapter 7 Trustee respectfully requests

that the Court (i) enter an order, substantially in the form of the Proposed Form of Order annexed

hereto as Exhibit B, authorizing and approving the Settlement Agreements annexed hereto as

Exhibit A and (ii) grant such other and further relief to the Chapter 7 Trustee as is just and

proper.




                                                 9
            Case 16-12051-LSS   Doc 1171   Filed 06/11/19   Page 8 of 8



Dated: June 11, 2019                  CIARDI CIARDI & ASTIN
       Wilmington, Delaware


                                      /s/ Joseph J. McMahon, Jr.
                                      Daniel K. Astin (No. 4068)
                                      Joseph J. McMahon, Jr. (No. 4819)
                                      1204 N. King Street
                                      Wilmington, Delaware 19801
                                      (302) 658-1100 telephone
                                      (302) 658-1300 facsimile
                                      jmcmahon@ciardilaw.com

                                      -and-

                                      Albert A. Ciardi, III, Esquire
                                      One Commerce Square, Suite 3500
                                      2005 Market Street
                                      Philadelphia, PA 19103
                                      (215) 557-3550 telephone
                                      (215) 557-3551 facsimile
                                      aciardi@ciardilaw.com

                                      Attorneys for George L. Miller,
                                       Chapter 7 Trustee




                                      10
